Citation Nr: 1303131	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  06-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chest pains, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 (2012), claimed as undiagnosed illness, and, if new and material evidence has been submitted, whether service connection may be granted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for peritonsillar abscess, tonsillitis, to include as manifested by chronic cysts of the ears.    

3.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss, and, if new and material evidence has been submitted, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991, including service in Southwest Asia.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2010, the Board remanded the claims for additional development.  They have now been returned for further appellate consideration.  The Veteran's contention that peritonsillar abscesses or residuals of tonsillitis in service are manifested by chronic cysts of the ears is recharacterized as listed on the title page of this decision, consistent with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

One issue previously on appeal, (whether new and material evidence had been received to reopen the claim for service connection for a sinus disorder, also claimed as allergies, and, if so, whether service connection was warranted), was resolved in the Veteran's favor.  Specifically, in an April 2012 rating decision, service connection was established for allergic rhinitis.  To the Board's knowledge, the Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 1997) [where an appeal claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  This issue has therefore been resolved and is no longer in appellate status.  

The issues of service connection for hearing loss and for peritonsillar abscesses, tonsillitis, to include as manifested by chronic cysts of the ears, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for a disorder manifested by chest pains, to include as due to an undiagnosed illness, for peritonsillar abscesses, tonsillitis, and for hearing loss were denied by the RO in a rating decision prepared in December 1997 and issued in January 1998 (hereinafter, January 1998 rating action or decision) on the basis that the conditions claimed were not found, and that rating decision became final in the absence of disagreement or new and material evidence.  

2.  Since the January 1998 rating decision denying service connection for the disorders addressed in this appeal, the Veteran has submitted lay statements that he has experienced chest pain, that he has chronic peritonsillitis manifested by cysts and abscesses, and has difficulty hearing, and these lay statements are new and material to reopen the claims.  

3.  The clinical evidence establishes that VA provider and examiners who have treated or evaluated the Veteran since January 1998 have determined that the Veteran does not have a diagnosable cardiac disorder, a diagnosable non-cardiac disorder manifested by chest pain, or a chronic qualifying disability manifested by chest pain.      


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the January 1998 decision of the RO, which denied service connection for a disorder manifested by chest pains, to include as due to an undiagnosed illness, for peritonsillar abscess and tonsillectomy residuals, and hearing loss is new and material, and the decision is reopened.  38 U.S.C.A. §§ 5107, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).  

2.  The criteria for service connection for chest pains, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, claimed as undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1111, 1117, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in March 2003, May 2003, December 2004, August 2010, and April 2012) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the August 2010 and April 2012 letters mentioned above.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a Claimant of the evidence and information that is necessary to reopen the claim and VA must notify the Claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the present case, the Veteran has been notified of the evidence and information necessary to reopen the claim and to establish entitlement to the underlying claims in the August 2010 and April 2012 letters.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), post service VA medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

In particular, the Board notes that the Veteran was afforded VA examination for his complaint of chest pain, and medical opinions were obtained which provide an adequate basis for addressing the claim on the merits.  Although the Veteran was advised that his claims were not reopened, VA examination of the cardiovascular system was afforded the Veteran as if the claims had been reopened by the RO.  Therefore, the Board's reopening of that claim and adjudication on the merits is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
The Board finds that there was substantial compliance with the 2010 Remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance with the terms of the remand, that is required.  D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  In this case, the RO notified the Veteran of the requirements to reopen and substantiate each of the claims on the merits, in compliance with Remand directives, and afforded the Veteran VA examination as to the reopened claim addressed on the merits.  

The Board has reviewed all the evidence of record, including the electronic (virtual) record.  No VA treatment records or other clinical evidence which was not addressed in the April 2012 supplemental statement of the case (SSOC) are associated with the electronic record.  

The Veteran has not identified any additional evidence that might substantiate his claim that has not been received.  In response to the April 2012 SSOC, the Veteran submitted a May 2012 communication in which he expressly indicated that there was no additional relevant evidence and that appellate review should proceed.  The record does not otherwise indicate that there is any additional existing evidence that is necessary for a fair adjudication of any claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duties to notify and assist the Veteran have been met.  Appellate review may proceed. 

Reopening of a Denied Claim

A finally-adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2012).  The determination in October 1997 became final in the absence of timely appeal. 

However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The RO has determined that the Veteran has not submitted new and material evidence to reopen the previous final decisions.  

Whether new and material evidence is submitted is a jurisdictional test.  If such evidence is not submitted, then the claim cannot be reopened, and is not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2011); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO has determined that new and material evidence has not been presented, the Board must independently review the evidence to determine whether it has jurisdiction.  Id.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2012).  The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The regulation is intended to enable rather than preclude reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court of Appeals for Veterans Claims (CAVC or Court) has emphasized that 38 C.F.R. § 3.156 is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  A claimant need not submit evidence as to each element required to substantiate a claim for service connection in order to reopen a claim.  Id.  

Analysis, requests to reopen

In this case, the Veteran has submitted several lay statements indicating that he suffers chest pain, experiences hearing loss, and has ear canal abscesses and sinus problems as a result of peritonsillitis.  See statements submitted by the Veteran in March 2003, April 2003, November 2004, and spouse's statement submitted in May 2003.  The Board also notes that these statements contend that the Veteran has sinus problems and congestion and productive cough as the result of peritonsillitis and peritonsillar abscesses.  As noted in the Introduction, above, service connection has been granted for allergic rhinitis.  To the extent that the Veteran's sinus problems, congestion, and productive cough are attributed to allergic rhinitis, those contentions are not before the Board on appeal.  

Since the unestablished fact at the time of the prior denial of the claims for service connection for hearing loss and for chest pain was whether the Veteran had the disorder, his lay statements that he has chest pain and hearing loss are, under Shade, material to establish an unestablished fact.  This evidence raises a reasonable possibility of substantiating each claim, and reopens the claims for service connection for chest pain and for hearing loss.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior denial of service connection for peritonsillar abscesses or tonsillectomy as a residual of peritonsillar abscesses, there was no evidence that the Veteran has peritonsillar abscesses or residuals thereof.  The Veteran now contends that chronic ear abscesses are manifestations of peritonsillar abscesses.  The service treatment records show that the Veteran was treated for ear infections or abscesses several times in service.  The report of the December 2011 VA respiratory disorders examination reflects that the Veteran has been treated for ear abscesses or cysts several times since he submitted the 2003 request to reopen the claim for service connection for peritonsillar abscesses.  Therefore, there is new and material evidence to reopen the claim for service connection for peritonsillar abscess, to include as manifested by chronic cysts, because the December 2011 VA examination report is new evidence and is relevant, that is, material, or probative evidence, to support the claim.  

Since the unestablished fact at the time of the prior denial of the claims for service connection for peritonsillar abscesses was whether the Veteran had current manifestations of the disorder, the new evidence raises a reasonable possibility of substantiating the claim, and reopens the claim for service connection for peritonsillar abscesses.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Therefore, for each of those claims, the Board must next consider whether development on the merits is complete, or whether Remand is required.  In this case, the Veteran's clinical records have been obtained.  He has been afforded VA examination of the cardiovascular system.  The Veteran has not been afforded contemporaneous examination of his hearing acuity.  No medical opinion has been rendered as to whether the Veteran has manifested chronic abscesses since service.  Therefore, adjudication on the merits may proceed as to the claim for service connection for chest pain, but the claims for service connection for hearing loss and for peritonsillar abscesses are addressed in the Remand, below.  


Service Connection Claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss or cardiovascular disease to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

In February 1995, VA implemented the Persian Gulf War Veterans' Act by adding 38 C.F.R. § 3.317, which defines qualifying Gulf War service, establishes the presumptive period for service connection, and denotes a broad but non-exclusive list of signs or symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  Objective indications of chronic disability resulting from undiagnosed illness must be manifest to a degree of 10 percent either during active military service in Southwest Asia or no later than December 31, 2006.  38 C.F.R. § 3.317(a) (2012).  

On December 27, 2001, the President signed into law the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103 (Dec. 27, 2001).  This legislation amends various provisions of 38 U.S.C. §§ 1117, 1118, including a complete revision of § 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest- (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multi symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language specific to undiagnosed illness, without substantively changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi symptom illness include the following: (1) Fatigue. (2) Unexplained rashes or other dermatological signs or symptoms. (3) Headache. (4) Muscle pain. (5) Joint pain. (6) Neurological signs and symptoms. (7) Neuropsychological signs or symptoms. (8) Signs or symptoms involving the upper or lower respiratory system. (9) Sleep disturbances. (10) Gastrointestinal signs or symptoms. (11) Cardiovascular signs or symptoms. (12) Abnormal weight loss. (13) Menstrual disorders.  

In addition, 38 U.S.C. § 1118(a) was amended to add a paragraph including the signs and symptoms of § 1117(g) as manifestation of an undiagnosed illness.  These statutory amendments are effective from March 1, 2002.  38 U.S.C.A. §§ 1117, 1118 (Effective and Applicability Provisions).  

However, compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the appellant's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (2012).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection for chest pains, to include as due to an undiagnosed illness was previously denied, as noted above.  At that time, it was noted that there was no active heart disability or abnormality found.  Evidence of record at the time of the prior decision included the STRs which showed numerous instances where the Veteran complained of chest pain.  Chest pain was reported in April 1989 when the Veteran was being treated for a cold.  Chest X-ray was negative.  In October 1989 he reported chest pain and tightness.  He had been working out hard in the gym.  He also gave a history of increased lifting three days before.  There was no history of night sweats or dyspnea.  The chest was clear to auscultation.  X-rays showed hilar calcification, otherwise, normal chest, with no acute infiltrated, no hilar lymphadenopathy.  The assessment was probably costochondritis.  In December 1989, there were complaints of irregular heart pain that had been present for two months.  The pains were sharp and happened without warning.  Observations were that the Veteran had little distress and was not tender to touch.  His lungs were clear.  When being treated for cold complaints in May 1990, occasional chest pain was noted.  Chest X-ray was normal.  The examiner's observation was that the Veteran was not in any chest pain or in any distress.  His heart had regular rate and rhythm and his lungs were clear.  Assessment was of normal exam, rule out upper respiratory infection, rule out costochondritis.  

Upon post service Persian Gulf Registry (PGR) examination in September 1994, there were no chest problems except for a vague chest pain which the Veteran said was worse when he exercised very actively.  When he was inactive this bothered him, but not during exercise.  He also reported a very rapid heartbeat.  Chest exam showed normal configuration, symmetrical movements, and it was clear to auscultation and percussion.  Cardiovascular exam was normal, to include electrocardiograph (ECG) exam.  The assessment was non-descript chest pain of unknown etiology.  Holter monitor study was normal.  

When examined by VA in June 1995, no heart disease or abnormality was found.  

The Veteran submitted an application to reopen service connection for the claims on appeal in March 2003.  

Additional evidence received includes VA treatment records dated from 2003 through 2011.  Additional examination was requested regarding the Veteran's complaints of chest pain.  Examination was conducted in December 2011, and the examiner reviewed the claims file.  No active disability or abnormality was found upon review of the record or upon current examination.  The examiner further reported that the Veteran did not have an undiagnosed illness, nor did he have a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology based upon the medical evidence of record and based on the history obtained during the exam, except to the extent that the symptoms reported by the Veteran were attributable to chronic allergic rhinitis manifested in service.  As noted above, service connection for that disability has been granted.

The preponderance of the evidence establishes that no diagnosable disorder manifested by chest pains, and no qualifying chronic disability manifested by chest pains under 38 C.F.R. § 3.317 (2012), claimed as undiagnosed illness, is present.  

None of the records reflect the diagnoses of disorders manifested by chest pain, to include as due to an undiagnosed illness.  The reason that the claim was denied in 1997 remains true today.  No chronic active disease or abnormality associated with the heart or chest, except as attributable to allergic rhinitis, has ever been shown post service.  

The Board notes that the current presence of disability due to a disorder for which compensation benefits are claimed, or at least the presence of the claimed disorder at some time during the period covered by the claim, is the cornerstone of a valid claim for VA compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997)(holding that the VA's and the United States Court of Appeals for Veterans Claim's (Court) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The medical opinion rendered by the examiner who conducted VA examination was that the Veteran does not have a diagnosable or undiagnosed disorder manifested by chest pain.  The preponderance of the medical evidence and opinion is unfavorable to the claim, and the claim for service connection for chest pains, to include as due to an undiagnosed illness or a qualifying chronic disability, must be denied.


ORDER

The appeal for service connection for chest pains, to include as due to an undiagnosed illness, is denied.  

The request to reopen the claim for service connection for peritonsillar abscesses, tonsillitis, is granted; the appeal is granted to this extent only.  

The request to reopen the claim for service connection for hearing loss is granted; the appeal is granted to this extent only. 


REMAND

The claims for service connection for peritonsillar abscess, tonsillitis, to include as manifested by chronic cysts of the ears, and for hearing loss must be adjudicated on the merits, after all necessary development has been conducted.  The Veteran should be afforded another opportunity to identify or submit any additional evidence that might be relevant to the claims at issue.  Further development of the medical evidence, including audiologic examination, is required.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any non-VA providers who have treated him for an ear infection, ear abscess, ear cysts, or chronic abscess or cyst residuals since service.  When appropriate authorizations have been obtained, request the identified records.  Evidence of attempts to obtain these records should be associated with the claims file.

2.  The Veteran should identify when he underwent tonsillectomy and identify the facility at which the surgical procedure was performed.  When appropriate authorizations have been obtained, request the identified records.  Evidence of attempts to obtain these records should be associated with the claims file.

If the Veteran contends that a tonsillectomy was performed during his military service, he should identify the military facility and a search of separately-filed records from that facility should be conducted.  

3.  Ask the Veteran to identify any non-VA clinical records related to hearing loss or audiometric testing since 2003.  When appropriate authorizations have been obtained, request the identified records.  Evidence of attempts to obtain these records should be associated with the claims file.

4.  Ask the Veteran to identify records, clinical or non-clinical, which would assist him to substantiate his claim that he has had chronic ear abscesses, cysts, infections, or disorders since his service.  Relevant records could include employment clinical or non-clinical records, pharmacy records, or the like.  When appropriate authorizations have been obtained, request complete records.  Evidence of attempts to obtain these records should be associated with the claims file.

5.  Obtain complete VA clinical records since February 2006, when the most recent VA outpatient treatment records were added to the claims files.  Duplicate records need not be associated with the claims or virtual (electronic) file.  

6.  Schedule the Veteran for VA audiologic examination to determine whether he has a current hearing loss.  The claims file should be made available to each examiner for review in conjunction with the examination.  The examiner should obtain a complete history from the Veteran.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examiner should review post-service VA and private clinical evidence, and the Veteran's reports of noise exposure, including post-service employment and recreational noise exposure.  

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions: 

(a)  Does the Veteran have a current hearing loss disability within the meaning of 38 C.F.R. § 3.385?
(b)  If so, is it at least as likely as not (a 50 percent probability or greater) that any current hearing loss disability is etiologically related to service, to include as due to noise exposure?

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of hearing loss.  

The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate, and explain the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

7.  Afford the Veteran examination of his throat and ears.  The claims folder and a copy of this Remand should be made available to the examiner for review.  The examiner should obtain a complete history from the Veteran.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examiner should review post-service VA and private clinical evidence.  

The VA examiner should be advised of the following:
	The Veteran is entitled to service connection for residuals of peritonsillar abscesses, to include as manifested by ear abscesses or disorders, if
	 he has current disability, and, 
	there is medical or satisfactory lay evidence of in-service incurrence or aggravation of an injury or disease, 
	and, medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  
	The law requires that the Veteran's lay evidence about his symptoms during and after service be considered in determining whether service connection is warranted.

The examiner should address the following:
	Is it is at least as likely as not (50/50 probability, more likely than not (a 50 percent likelihood, or greater), or unlikely (less than a 50 percent likelihood), or highly unlikely, that the Veteran has current residuals of peritonsillar abscesses or ear abscesses or disorders treated in service, or a current disorder which is etiologically related to, residual to, or a result of a peritonsillar, ear, or abscess disorder manifested in service, or residual to a tonsillectomy, if performed in service or required as a result of a disorder treated in service.  

Please explain the basis of your opinion.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate, and explain the reasoning underlying the conclusion that it is not possible to provide the opinion requested.  

8.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is not complete, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


